DETAILED ACTION
Claims 1-5 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: nylon, rayon, spandex, and neoprene are each capitalized in para. 0030 but they should be lowercase as they are not tradenames.  
The use of the terms KT tape (throughout the specification), Modal, Tencel, Lycra, Powernet (at least para. 0030), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 includes that the heel section comprises elastic materials in a U-shape, that there is a strong tension, none of which are mentioned in the specification. Claim 2 recites that the tension is heterogeneous which is not found in the specification. Claim 3 recites that the materials are natural or synthetic fiber which is not found in the specification. Claim 4 recites that the materials include silk, microfiber, polyamide which is not found in the specification.  Claim 5 recites that the material include polyurethane-polyurea copolymer which is not found in the specification.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
The use of the term Lycra, which is a trade name or a mark used in commerce, has been noted in claim 5. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the balls of the foot to an area around the instep of the foot, including the pinky toe” in lines 5-6 which describes locations that are dependent on the anatomy of a user and does not relate to previously described components of the sock.  As feet are different shapes and sizes, the metes and bounds of the claim are unclear.
Claim 1 recites “elastic materials under the heel in a U-shape” in line 7.  The claim does not recite the component location with respect to the sock, but rather to a human heel.  As humans have variously shaped feet it is unclear at what location the 
Claim 1 recites “elastic materials around the arch of the foot” in line 8.  The claim does not recite the component location with respect to the sock, but rather to a human arch.  As the human foot has many different shapes and sizes, the metes and bounds of the location of the elastic material is unclear. 
Claim 1 recites “elastic materials around the ankle” in line 9.  The claim does not recite the component location with respect to the sock, but rather to a human ankle.  As the human foot has many different shapes and sizes, the metes and bounds of the location of the elastic material is unclear. 
Claim 1 recites “strong tension” in each of lines 10, 13, 15, and 20.  The term "strong tension” is a relative term which renders the claim indefinite.  The term "strong tension" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may deem “strong tension” another may deem “weak tension” such that the metes and bounds of the claim are unclear.
Claim 1 recites “the balls of the foot to an area around the instep of the foot, including the pinky toe” in lines 10-11 which describes locations that are dependent on the anatomy of a user and does not relate to previously described components of the sock.  As feet are different shapes and sizes, the metes and bounds of the claim are unclear.

Claim 1 recites “the arch of the foot” in lines 15-16.  The claim does not recite the component location with respect to the sock, but rather to a human arch.  As the human foot has many different shapes and sizes, the metes and bounds of the location of the elastic material is unclear. 
Claim 1 recites “low tension” in lines 17 and 20.  The term "low tension” is a relative term which renders the claim indefinite.  The term "low tension" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may deem “low tension” another may deem “high tension” such that the metes and bounds of the claim are unclear.
Claim 1 recites “the ankle” in line 17.  The claim does not recite the component location with respect to the sock, but rather to a human ankle.  As the human foot has many different shapes and sizes, the metes and bounds of the location of the elastic material is unclear. 
Claim 1 recites “easy wearing” in line 18. The term "easy wearing” is a relative term which renders the claim indefinite.  The term "easy wearing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claim 1 recites “create discomfort” in line 18.  This term is a subjective term and depends on the particular user and when that particular person believes something is uncomfortable.  Therefore, it is unclear what the metes and bounds of the claim are. 
Claim 1 recites “does not . . . loss of ankle mobility” in lines 18-19.  It is unclear what is meant by this phrase.  The examiner has interpreted this as “does not . . . create loss of ankle mobility”.  Even with the examiner’s interpretation it is unclear what is considered a lack of loss of ankle mobility.  For example, any extra material on the foot of a user will impact the mobility, even to the slightest degree.  It is therefore unclear what is meant by this phrase.
Claim 1 recites “strong tension” in line 20.  It is unclear if “said strong tension” refers to each of the previously recites “strong tensions” such that each “strong tension” is the same, or if the claim is reciting that the tensions of the elastic materials in the heel, arch section and toe section are greater than that of the elastic materials in the leg section.  The examiner has interpreted the claim according to the latter interpretation.
Claim 2 recites “the tension” in line 1.  There are multiple “strong tensions” and a “low tension” recited in claim 1 and it is therefore unclear to which of the multiple tensions “the tension” refers.
Claim 2 recites “the tension . . . are heterogeneous”.  It is unclear what is meant by this phrase.  Does the phrase intend to recite that the bands have different elasticities?  If so, support is required in the specification.  Does the phrase recite that depending on the area of the sock the foot will experience different forces?  If so, then 
Claim 4 recites the limitation “the natural or synthetic fiber” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the resilient elastic material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 contains the trademark/trade name Lycra.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex/elastane and, accordingly, the identification/description is indefinite.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the balls of the foot”, “an area around the instep of the foot”, “the pinky toe”, “the heel”, “the arch of the foot”, “the ankle” each of which constitute a human body part, such that the claim is positively claiming human anatomy.  The claims could overcome this rejection, for example, by amending the recitations in a similar manner as follows: “the arch section comprises of elastic materials configured to extend around the arch of the foot when worn” such that the claim does not positively recite human anatomy.  Please note that even with such an amendment, the location of the various components still would be unclear as described above with respect to 35 USC §112(b) given that feet have different shapes and sizes.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 20170196737).
Regarding claim 1, Riley describes an athletic sock (sock 200) to help increase vertical jump height and lateral foot speed, reduce the likelihood of lateral-extension ankle sprains and foot and/or leg cramping, and bring relief to or reduce the likelihood of aggravating plantar fasciitis (these are recitations of intended use, the sock is fully capable of providing the features), comprising a sock body (sock member 202) which includes a toe section, heel section, arch section and ankle section (see annotated Fig. 3 below), wherein the toe section (sock member, cotton wool, nylon, spandex, silk and combinations thereof, para. 0016, band 204, elastic, para. 0016) comprises of elastic materials from the balls of the foot to an area around the instep of the foot, including the pinky toe (band and sock portion extend around instep of foot including pinky toe); wherein the heel section comprises of elastic materials (sock member, cotton wool, nylon, spandex, silk and combinations thereof, para. 0016, band 206, elastic, para. 0016)  under the heel in a U-shape (is U-shaped, see Fig. 5 showing opening at bottom); wherein the arch section (see annotated Fig. 3 below) comprises of elastic materials around the arch of the foot (sock member, cotton wool, nylon, spandex, silk and combinations thereof, para. 0016, band 204, elastic, para. 0016, arch section 

    PNG
    media_image1.png
    500
    737
    media_image1.png
    Greyscale

Regarding claim 2, the sock of Riley describes wherein the tension among the toe, heel, arch and ankle sections are heterogeneous (the tension in the various areas would be different depending on the particular geometry of the user’s foot, for example a user with a wider foot would cause the band 206 to stretch to a greater degree causing an increase in tension when compared to other areas).  
Regarding claim 3, the sock of Riley comprises a resilient elastic material and a natural or synthetic fiber (sock member formed of cotton, wool, synthetics including nylon, spandex which is elastic, silk and combinations thereof, para. 0016).  
Regarding claim 4, the sock of Riley comprises the natural or synthetic fiber is selected from: cotton, wool, silk (cotton, wool, silk, para. 0016), microfiber, polyamide, or combinations thereof.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar structure to that as claimed.  Note especially that Lammers (US 20040209739) may be utilized as an anticipatory or obviousness type reference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PATRICK J. LYNCH/Examiner, Art Unit 3732          

/ALISSA L HOEY/Primary Examiner, Art Unit 3732